Citation Nr: 1233604	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-25 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





REMAND

The Veteran served on active duty from October 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a statement received by VA in June 2009, the Veteran indicated that he wished to have a hearing before a Decision Review Officer (DRO) via telephone, as he was at that time incarcerated.  In statements dated later in June 2009, as well as in October 2009, the Veteran requested a hearing before a Veterans Law Judge via telephone, as he was still incarcerated.  There is no indication that the Veteran has withdrawn his requests for hearings.  (The Board notes that the Veteran is no longer incarcerated, and thus should be able to appear in person for any scheduled hearing).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should schedule a hearing before a DRO at the St. Petersburg RO.  Thereafter, the DRO should undertake any additional evidentiary development deemed necessary.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  

2.  Following issuance of a supplemental statement of the case, the AOJ should schedule the Veteran for a hearing before a Veterans Law Judge.  (Clarification should be sought as to whether the Veteran desires a videoconference hearing or an in-person hearing with a member of the Board sitting at the RO.)  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

